Exhibit 10.48
AGREEMENT
      THIS AGREEMENT (“Agreement”) made as of this 7th day of August, 2007,
between SOVEREIGN BANK, a federal savings bank (the “Bank”), and SALVATORE J.
RINALDI, an individual (the “Officer”).
WITNESSETH:
     WHEREAS, the Bank is a wholly-owned subsidiary of Sovereign Bancorp, Inc.,
a Pennsylvania business corporation and savings and loan holding company
(“Sovereign”); and
     WHEREAS, the Bank an the Officer have been parties to employment-related
agreements, and amendments thereto, over the course of several years;
     WHEREAS, the Bank and the Officer desire to enter into a new agreement
which amends, restates and supersedes all existing and prior employment-related
agreements between them.
AGREEMENT:
     NOW, THEREFORE, the parties hereto, intending to be legally bound hereby,
agree as follows:
     1. Employment. The Bank hereby employs the Officer, and the Officer hereby
accepts employment with the Bank, on the terms and conditions set forth in this
Agreement, effective as of the date first set forth above. The Bank agrees that
the Officer shall not be required to relocate his office more than fifty
(50) miles from Hartford, Connecticut.
     2. Duties of Employee. The Officer shall perform and discharge such duties
as may be reasonably assigned to the Officer from time to time by the Chief
Executive Officer of the Bank. The Officer’s duties shall be consistent with his
title and shall not be unreasonably or materially changed, considering his role
in the Company; provided, however, that nothing herein shall preclude his
promotion. The Officer shall devote his full business time to the business of
the Bank and shall not, during the Employment Period (as defined in Section 3),
be employed or involved in any other business activity. However, this Section 2
shall not be construed as preventing the Officer from (a) investing the
Officer’s personal assets or (b) being involved in any other activity with the
prior approval of the Chief Executive Officer of the Bank. The

1



--------------------------------------------------------------------------------



 



Officer shall have the title of Chief of Staff to the Chief Executive Officer of
Sovereign Bank, reporting directly to the Chief Executive Officer of the Bank.
     3. Term of Employment. The Officer’s employment under this Agreement shall
be for a period (the “Employment Period”) commencing on the date of this
Agreement and ending on the date that is three (3) years subsequent thereto,
provided that on the first and each subsequent annual anniversary date of this
Agreement, and unless a party has given the other party written notice at least
sixty (60) days prior to such anniversary date that such party does not agree to
renew this Agreement, the term of this Agreement and the Employment Period shall
be deemed renewed for a term ending three (3) years subsequent to such
anniversary date, unless sooner terminated in accordance with one of the
following provisions:
     (a) The Officer’s employment under this Agreement may be terminated at any
time during the Employment Period for “Cause,” by action of the board of
directors of the Bank. As used in this Agreement, “Cause” means any of the
following events:
     (i) the Officer is convicted of or enters a plea of guilty or nolo
contendere to a felony or a crime involving fraud or moral turpitude;
     (ii) the Officer repeatedly fails to follow the lawful instructions of the
Chief Executive Officer of the Bank;
     (iii) the Officer violates the Bank’s Code of Conduct;
     (iv) a government regulatory agency recommends that the Bank relieve the
Officer of his duties;
     (v) the Officer willfully violates any material statute or regulation
(other than traffic violations or similar offenses), or any final cease and
desist order applicable to Sovereign or the Bank;
     (vi) the Officer engages in an activity that results in a breach of
fiduciary duty involving receipt of personal profit by the Officer at the
expense of the Bank;

2



--------------------------------------------------------------------------------



 



     (vii) the Officer commits an act of willful misconduct, intentionally fails
to perform stated lawful duties, or performs his duties under this Agreement in
an incompetent manner; or
     (viii) the Officer materially breaches any material provision of this
Agreement.
If the Officer’s employment is terminated under the provisions of this
Section 3(a), then all rights of the Officer under Section 4 shall cease as of
the effective date of such termination.
     (b) The Officer’s employment under this Agreement may be terminated at any
time during the Employment Period without Cause, by action of the Chief
Executive Officer of the Bank, upon giving written notice of such termination to
the Officer at least thirty (30) days prior to the date upon which such
termination shall take effect. If the Officer’s employment is terminated under
the provisions of this Section 3(b), then the Officer shall be entitled to
receive the compensation and benefits set forth in Section 5. For purposes of
this Section 3(b), (i) a material adverse change in the Officer’s duties or
responsibilities following a Change in Control of Sovereign, or (ii) a violation
by the Bank of the last sentence of Section 1 hereof shall be deemed to be a
termination of the Officer’s employment without Cause and the Officer shall be
permitted to resign and receive the compensation and benefits set forth in
Section 5.
     (c) If the Officer retires or dies, the Officer’s employment under this
Agreement shall be deemed terminated as of the date of the Officer’s retirement
or death, and all rights of the Officer under Section 4 shall cease and any
other amounts or benefits payable to the Officer shall be determined in
accordance with the retirement and insurance programs of the Bank then in
effect. For purposes of this Agreement, the term “retirement” shall mean
voluntary termination on or after age sixty-five (65).
     (d) If the Officer is incapacitated by accident, sickness, or otherwise so
as to render the Officer mentally or physically incapable of performing the
services required under this Agreement, notwithstanding reasonable
accommodation, for a continuous period of six (6) months, then, upon the
expiration of such period or at any time

3



--------------------------------------------------------------------------------



 



thereafter, by action of the Chief Executive Officer of the Bank, the Officer’s
employment under this Agreement may be terminated immediately. If the Officer’s
employment is terminated under the provisions of this Section 3(d), then all
rights of the Officer under Section 4 shall cease as of the last business day of
the week in which such termination occurs and any other amounts or benefits
payable to the Officer shall be determined in accordance with the retirement and
insurance programs of the Bank then in effect.
     (e) The Officer’s employment under this Agreement may be terminated by the
Officer at any time during the Employment Period for any or no reason, by giving
written notice of such termination to the Chief Executive Officer of the Bank at
least thirty (30) days prior to the date upon which such termination is to take
effect. If the Officer terminates his employment under the provisions of this
Section 3(e), then all rights of the Officer under Section 4 hereof shall cease
as of the effective date of such termination.
     (f) Notwithstanding anything in this Section 3 to the contrary, no
extension of the Employment Period may occur unless such extension is formally
approved by the Bank’s board of directors in the manner required from time to
time by the Office of Thrift Supervision.
     4. Employment Period Compensation. The Officer shall be entitled to all
benefits offered by the Bank to executives holding comparable positions to those
of the Officer, including, but not limited to, the following:
     (a) Salary. The Bank shall pay the Officer a salary, during the Employment
Period, at an annualized rate of Three Hundred Seventy-Five Thousand Dollars
($375,000.00) per year, payable bi-weekly (or in such manner as other Bank
officers are paid). Effective April 1, 2008, and annually thereafter, the
Officer shall be considered for increases, but not decreases, based on exemplary
performance since the last review of his salary level. Any increases in the
Officer’s salary shall be considered amendments to this Section 4(a) to reflect
the increased amount, effective as of the date established for such increase.

4



--------------------------------------------------------------------------------



 



     (b) Bonus. The Bank shall pay the Officer bonuses, during the Employment
Period, in such amounts and at such times as may be approved by the Board of
Directors of the Bank in its discretion. For the purpose of determining any
annual bonus to which the Officer may become entitled under a bonus plan
maintained from time to time for Bank officers, the Officer shall be deemed to
have a “target incentive amount” of $225,000.
     (c) Other Benefits. The Officer shall be entitled to participate in the
Bank’s tax-qualified employee benefit plans and the Bank shall provide the
Officer, during the Employment Period, with insurance, vacation, pension, and
other fringe benefits in the aggregate not less favorable than those received by
other comparable officers of the Bank.
     (d) Grade Level. Until further increased by appropriate corporate action,
the Officer shall be considered to be within Salary Grade 21 for Human Resources
and related purposes.
     5. Rights in Event of Certain Termination of Employment Before Change in
Control Announcement.
     (a) In the event that the Officer’s employment is terminated by the Bank
without Cause during the Employment Period, before the occurrence of the
announcement of a transaction involving an actual or potential Change in
Control, the Officer shall be entitled to receive the amounts and benefits set
forth in this Section 5:
     (i) annual salary otherwise accrued or payable through the date of
termination of employment; and
     (ii) the greater of (A) continued payments of base salary then in effect
through the end of the Employment Period or a period of thirty-six (36) months,
whichever is longer, or (B) a lump sum severance payment equal to the severance
payment due under Sovereign’s or the Bank’s Severance Pay Plan applicable to the
Officer at the time of termination; provided, in either case, that the Officer
executes Sovereign’s standard form of release and waiver.

5



--------------------------------------------------------------------------------



 



     (b) Any lump-sum payment required by Section 5(a) shall be paid in cash not
later than the thirtieth (30th) day following the date of termination of
employment.
     (c) The Officer shall not be required to mitigate the amount of any payment
provided for in this section by seeking employment or otherwise nor shall the
amount of any payment provided for in this section be reduced or offset by the
Officer’s subsequent employment.
     (d) The Officer agrees that the amounts set forth in this Section 5
constitute the Officer’s sole and exclusive remedy, contractual or otherwise, in
the event of a termination by the Bank of the Officer’s employment without Cause
before the announcement of a transaction involving an actual or potential Change
in Control.
     5A. Rights in Event of Certain Terminations of Employment on or After the
Occurrence of a Change in Control Announcement.
     (a) Events Giving Right to Terminate for Good Reason. If a public
announcement of a transaction involving an actual or potential Change in Control
occurs, and concurrently therewith or during a period of eighteen (18) months
thereafter, an event constituting Good Reason also occurs with respect to the
Officer, he may terminate his employment in accordance with the provisions of
Section 5A(b) and, thereupon, will become entitled to the payments and benefits
described in Sections 5A(e) and 5A(f). As used in this Agreement, the term “Good
Reason” means any of the following events:
     (i) the involuntary termination of the Officer’s employment, other than an
involuntary termination permitted in Sections 3(a) and (d);
     (ii) a reduction in the Officer’s base compensation below a level that was
in effect immediately prior to the public announcement;
     (iii) the failure to provide the Officer with a total compensation package
(salary, welfare and pension benefits, stock options and a bonus plan evaluated
on the basis of bonus potential) reasonably comparable to the compensation
package provided to the Officer immediately prior to the public announcement;

6



--------------------------------------------------------------------------------



 



     (iv) the permanent reassignment of the Officer to a principal office which
is more than fifty (50) miles from his primary residence as of the date of the
public announcement; and
     (v) any material breach of this Agreement by the Officer’s employer at any
relevant time, coupled with the failure to cure the same within thirty (30) days
after receipt of written notice of such breach from the Officer.
For purposes of interpreting Clause (v) above, an uncured change in reporting
responsibility, as then in effect under Section 2, shall be deemed a material
breach of this Agreement.
     (b) Notice of Termination. Upon the occurrence of an event of Good Reason
subject to Section 5A(a), the Officer may, within ninety (90) days of the
occurrence of any such event, resign from employment by a notice in writing
(“Notice of Termination”) delivered to Sovereign, whereupon he will become
entitled to the payments and benefits described in Sections 5A(e) and 5A(f). In
the case of a termination described in Section 5A(a)(i), the Officer shall
confirm his involuntary termination, in writing, within ninety (90) days of the
date of such termination, and such confirmation will be deemed a Notice of
Termination.
     (c) Change in Control Defined. As used in this Agreement, “Change in
Control” means the first to occur of any of the following events:
     (i) any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), except for any of Sovereign’s
employee benefit plans, or any entity holding Sovereign’s voting securities for,
or pursuant to, the terms of any such plan (or any trust forming a part thereof)
(the “Benefit Plan(s)”), is or becomes the beneficial owner, directly or
indirectly, of Sovereign’s securities representing 19.9% or more of the combined
voting power of Sovereign’s then outstanding securities, other than:
(A) pursuant to a transaction excepted in Clause (iii) or (iv); or (B) pursuant
to a Buyer Acquisition Transaction (as defined in the Investment Agreement (the
“Investment Agreement”),

7



--------------------------------------------------------------------------------



 



between Sovereign and Banco Santander Central Hispano, S.A., dated as of
October 24, 2005, as amended as of November 22, 2005) effectuated in accordance
with the terms of the Investment Agreement other than a Buyer Acquisition
Transaction contemplated in Sections 8.06 through 8.08 and 8.10 of the
Investment Agreement;
     (ii) there occurs a contested proxy solicitation of Sovereign’s
shareholders that results in the contesting party obtaining the ability to vote
securities representing 19.9% or more of the combined voting power of
Sovereign’s then outstanding securities;
     (iii) a binding-written agreement is executed (and, if legally required,
approved by Sovereign’s shareholders) providing for a sale, exchange, transfer
or other disposition of all or substantially all of the assets of Sovereign or
of the Bank to another entity, except to an entity controlled directly or
indirectly by Sovereign;
     (iv) the shareholders of Sovereign approve a merger, consolidation, or
other reorganization of Sovereign, unless:
     (A) under the terms of the agreement approved by Sovereign’s shareholders
providing for such merger, consolidation or reorganization, the shareholders of
Sovereign immediately before such merger, consolidation or reorganization, will
own, directly or indirectly immediately following such merger, consolidation or
reorganization, at least 51% of the combined voting power of the outstanding
voting securities of Sovereign resulting from such merger, consolidation or
reorganization (the “Surviving Corporation”) in substantially the same
proportion as their ownership of the voting securities immediately before such
merger, consolidation or reorganization;
     (B) under the terms of the agreement approved by Sovereign’s shareholders
providing for such merger, consolidation or reorganization, the individuals who
were members of the Board of Directors of Sovereign immediately prior to the
execution of such agreement will constitute at

8



--------------------------------------------------------------------------------



 



least 51% of the members of the board of directors of the Surviving Corporation
after such merger, consolidation or reorganization; and
     (C) based on the terms of the agreement approved by Sovereign’s
shareholders providing for such merger, consolidation or reorganization, no
Person (other than (A) Sovereign or any Subsidiary of Sovereign, (B) any Benefit
Plan, (C) the Surviving Corporation or any Subsidiary of the Surviving
Corporation, or (D) any Person who, immediately prior to such merger,
consolidation or reorganization had beneficial ownership of 19.9% or more of the
then outstanding voting securities) will have beneficial ownership of 19.9% or
more of the combined voting power of the Surviving Corporation’s then
outstanding voting securities;
     (v) a plan of liquidation or dissolution of Sovereign, other than pursuant
to bankruptcy or insolvency laws, is adopted;
     (vi) during any period of two consecutive years, individuals, who at the
beginning of such period, constituted the Board of Directors of Sovereign cease
for any reason to constitute at least a majority of the Board of Directors of
Sovereign unless the election, or the nomination for election by Sovereign’s
shareholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period; or
     (vii) the occurrence of a Triggering Event within the meaning of the Second
Amended and Restated Rights Agreement, between Sovereign and Mellon Investor
Services LLC, as rights agent, dated as of January 19, 2005, as amended on
October 24, 2005, and as it may be further amended from time to time.
     (viii) the occurrence of any other event which is irrevocably designated as
a “change in control” for purposes of this Agreement by resolution adopted by a
majority of the then non-employee directors of Sovereign.

9



--------------------------------------------------------------------------------



 



Notwithstanding Clause (i), a Change in Control shall not be deemed to have
occurred if a Person becomes the beneficial owner, directly or indirectly, of
Sovereign’s securities representing 19.9% or more of the combined voting power
of Sovereign’s then outstanding securities solely as a result of an acquisition
by Sovereign of its voting securities which, by reducing the number of shares
outstanding, increases the proportionate number of shares beneficially owned by
such Person to 19.9% or more of the combined voting power of Sovereign’s then
outstanding securities; provided, however, that if a Person becomes a beneficial
owner of 19.9% or more of the combined voting power of Sovereign’s then
outstanding securities by reason of share purchases by Sovereign and shall,
after such share purchases by Sovereign, become the beneficial owner, directly
or indirectly, of any additional voting securities of Sovereign (other than as a
result of a stock split, stock dividend or similar transaction), then a Change
in Control of Sovereign shall be deemed to have occurred with respect to such
Person under Clause (a). In no event shall a Change in Control of Sovereign be
deemed to occur under Clause (a) with respect to Benefit Plans.
     (d) Termination of Proposed Change in Control Transaction. If, following a
public announcement described in Subsection (a), a proposed transaction is
terminated without completion, this Agreement shall thereafter be construed as
though no such announcement had ever been made; provided, however, that the
rights associated with any termination of employment or the giving of a Notice
of Termination during the interim period shall be determined without regard to
this subsection.
     (e) Rights Under This Section. In the event the Officer validly and timely
delivers a Notice of Termination to Sovereign, he will be entitled to receive
the following payments and benefits:
     (i) Basic Payments. The Officer will be paid an amount equal to three (3)
times the sum of (A) the highest annualized base salary paid to him during the
year of termination or the immediately preceding two (2) calendar years, and
(B) the highest bonus paid to him with respect to one of the three (3) calendar

10



--------------------------------------------------------------------------------



 



years immediately preceding the year of termination. Such amount will be paid to
the Officer in thirty-six (36) equal monthly installments (without interest),
beginning thirty (30) days following the date of termination of employment. For
purposes of this Paragraph (i), to the extent necessary, base salary and bonuses
with any predecessor of Sovereign or an affiliate thereof shall be taken into
account.
     (ii) Health and Medical Benefits. For a period of three (3) years from the
day of termination of employment, the Officer shall be provided, at no charge,
with a continuation of health and medical benefits substantially similar to the
most favorable of such benefits provided to him at his employer’s cost during
the two-year period immediately preceding such termination. To the extent such
benefits cannot be provided under a plan because the Officer is no longer an
employee of the employer, a dollar amount equal to the after-tax cost (estimated
in good faith by the Bank) of obtaining such benefits, or substantially similar
benefits, shall be paid to him periodically, as appropriate.
     (f) Legal Expenses. The Officer shall be paid all reasonable legal fees and
expenses when incurred by the Officer in seeking to obtain or enforce any right
or benefit provided by this Section 5A, provided he acts in good faith with
respect to issues raised.
     (g) No Mitigation or Offset. The provisions of Section 5(c) shall apply to
payments made and benefits provided under Section 5A.
     (h) Exclusive Remedy. The Officer agrees that the payments made and
benefits provided under Section 5A shall constitute the Officer’s sole and
exclusive remedy, contractual or otherwise, in the event of a termination for
Good Reason under this section.
     6. No Disclosure of Confidential Information. The Officer agrees that all
customer lists, dealer lists, files and records now or hereafter used by the
Bank are the property of the Bank and are its trade secrets. Accordingly, the
Officer acknowledges that the Bank’s trade secrets as they may exist from time
to time and other confidential information concerning the Bank’s business,

11



--------------------------------------------------------------------------------



 



products, promotion, pricing techniques, business plans, customer lists and
credit and financial data concerning customers are valuable, special and unique
assets of the Bank, access to and knowledge of which are essential to the
performance of the Officer’s duties under this Agreement. The Officer further
agrees that all knowledge and information described in the preceding sentence
not in the public domain and heretofore or in the future obtained by the Officer
as a result of employment by the Bank shall be considered confidential
information and shall not be disclosed without the Bank’s consent. The
provisions of the preceding sentence shall apply during the Officer’s employment
and following the termination thereof for any reason. The provisions of this
section may be enforced in the same manner as described in Section 19. Nothing
contained herein shall be deemed to preclude the Officer from responding to
requests for information or inquiries from the Office of Thrift Supervision or
the Federal Deposit Insurance Corporation.
     6A. Covenant Not to Compete, Non-Solicitation of Customers and Employees —
In General. If the Officer voluntarily leaves employment hereunder during the
term of this Agreement, but before the announcement of a transaction involving
an actual or potential Change in Control, or in the event of his termination
under circumstances not qualifying for payments and benefits under Section 5A,
he agrees that, for a period of twelve (12) months following the date of the
termination of his employment, he shall not work directly or indirectly for or
on behalf of another bank that offers products or services similar or equivalent
to those offered by the Bank within fifty (50) miles of any county in which
Sovereign or its affiliates, including the Bank, are conducting such business at
the date of termination of his employment. Nor during such period shall the
Officer solicit customers or employees of Sovereign or any of its affiliates,
including the Bank, to cease doing business, in whole or in part, or cease
employment with Sovereign or any of its affiliates, including the Bank. To the
extent the restrictions in this Section 6A are legally held to be unreasonable,
they shall not be void, but shall be modified to the extent necessary to make
such restrictions reasonable. The provisions of this section may be enforced in
the same manner as described in Section 19.
     7. Notwithstanding anything contained herein to the contrary, if the
Officer is suspended and/or temporarily prohibited from participating in the
conduct of the Bank’s affairs by a notice served under Section 8(c)(3) or (g)(1)
of the Federal Deposit Insurance Act (the “FDIA”), the Bank’s obligations
hereunder shall be suspended as of the date of service unless stayed by
appropriate judicial proceedings; provided, however, that, if the charges are
dismissed, the Bank

12



--------------------------------------------------------------------------------



 



shall (i) pay the Officer all of the compensation withheld during such
suspension and (ii) reinstate all of its obligations hereunder which were
suspended.
     8. Notwithstanding anything contained herein to the contrary, if the
Officer is removed or permanently prohibited from participating in the Bank’s
affairs by an order issued under Section 8(a)(4) or (g)(1) of the FDIA, all
obligations of the Bank hereunder shall terminate as of the effective date of
such order; provided, however, that any rights of the Officer that have already
vested shall not be affected by such action.
     9. (a) If the Bank is in default (as defined in Section 3(x)(1) of the
FDIA), all obligations under this Agreement shall terminate as of the date of
default, but this Section 9(a) shall not affect any vested rights of the
Officer.
        (b) All obligations under this Agreement shall terminate, except to the
extent determined that continuation of the Agreement is necessary for the
continued operation of the Bank (i) by the Director (the “Director”) of the
Office of Thrift Supervision, or his or her designee, at the time the FDIC
enters into an agreement to provide assistance to or on behalf of the Bank under
the authority contained in Section 13(c) of the FDIA or (ii) by the Director, or
his or her designee, at the time the Director, or his or her designee, approves
a supervisory merger to resolve problems related to operation of the Bank or
when the Bank is determined by the Director to be in an unsafe or unsound
condition; provided, however, that any rights of the Officer that have already
vested shall not be affected by such action.
     10. All payments made to the Officer pursuant to this Employment Agreement
or otherwise, are subject to and conditioned upon their compliance with 12
U.S.C. § 1828(k) and any regulations promulgated thereunder. Notwithstanding the
preceding sentence, but only to the extent permitted under 12 U.S.C. §1828(k),
in the event that the amounts and benefit payable under this Agreement, when
added to other amounts and benefits which may become payable to the Officer by
the Bank and relevant affiliates of the Bank, are such that the Officer becomes
subject to the excise tax provisions of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), the Bank shall pay him such additional
amount or amounts as will result in his retention (after the payment of all
federal, state and local excise, employment and income taxes on the amount of
such payments and the value of such benefits) of a net amount equal to the net
amount he would have retained had the initially calculated payments and benefits
been

13



--------------------------------------------------------------------------------



 



subject only to potential income and employment taxation. For purposes of the
preceding sentence, the Officer shall be deemed to be subject to the highest
marginal federal, relevant state and relevant local tax rates. All calculations
required to be made under this section shall be made by independent accountants
of the Bank’s choice, subject to the right of the Officer’s representative to
review the same. All such amounts required to be paid shall be paid at the time
any withholding may be required, but in no event later than the time required by
regulations promulgated under Code Section 409A. In the event any amount paid
hereunder is subsequently determined to be in error because estimates were
required or otherwise, the parties agree to reimburse each other to correct such
error, as appropriate, and to pay interest thereon at the applicable federal
rate (as determined under Code Section 1274 for the period of time such
erroneous amount remained outstanding and unreimbursed). The parties recognize
that the actual implementation of the provisions of this section are complex and
agree to deal with each other in good faith to resolve any questions or
disagreements arising hereunder.
     In the event the Bank’s regulator declines to permit the payment of the tax
gross-up amounts described above, the payments and benefits provided to the
Officer under this Agreement shall be limited to the amount permitted by Code
Section 280G (or, if less, 12 U.S.C. § 1828(k)). The timing of any payments and
the provision of any benefits (and the manner of their provision), in such case,
shall be consistent with a good faith interpretation of Code Section 409A.
     11. Notices. Any notice required or permitted to be given under this
Agreement shall be deemed properly given if in writing and if mailed by
registered or certified mail, postage prepaid with return receipt requested, to
the residence of the Officer, in the case of notices to the Officer, and to the
principal office of the Bank, in the case of notices to the Bank.
     12. Waiver. No provisions of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by the Officer and an executive officer of the Bank
specifically designated by the Board of Directors of the Bank. No waiver by any
party hereto at any time of any breach by any other party hereto of, or
Compliance with, any condition or provision of this Agreement to be performed by
such other

14



--------------------------------------------------------------------------------



 



party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.
     13. Assignment. This Agreement shall not be assignable by either party
hereto, except by the Bank to any successor in interest to the business of the
Bank, provided that the Bank (if it remains a separate entity) shall remain
fully liable under this Agreement for all obligations, payments and otherwise.
     14. Entire Agreement; Other Arrangements Superseded. This Agreement
contains the entire agreement of the parties relating to the subject matter of
this Agreement and supersedes any prior agreement of the parties to which the
Officer is a party.
     15. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
     16. Applicable Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the Commonwealth of Massachusetts without
regard to its conflicts of laws principles, unless and to the extent preempted
by the laws of the United States of America.
     17. Headings. The headings of the sections of this Agreement are for
convenience only and shall not control or affect the meaning or construction or
limit the scope or intent of any of the provisions of this Agreement.
     18. Other Rights. Except as otherwise provided herein, nothing herein shall
be construed as limiting, restricting or eliminating any rights the Officer may
have under any plan, contract or arrangement to which he is a party or in which
he is a vested participant; provided, however, that no severance benefits shall
be paid to him under any severance benefit plan of Sovereign or the Bank unless
they become payable under Section 5(a)(ii).
     19. Nonsolicitation of Employees and Customers — Section 5A Applicable. In
the event the Officer becomes entitled to benefits under Section 5A, rather than
Section 5, he shall refrain from directly or indirectly soliciting, for
employment or business relationship purposes, employees and customers of
Sovereign, the Bank or any affiliate of either as of the date of his

15



--------------------------------------------------------------------------------



 



termination of employment. In the event of a breach of this section, the
Officer’s right to payments and benefits under Section 5A shall immediately
terminate. The Bank shall be entitled to recover any payments or benefits made
following commencement of the prohibited conduct, but before discovery of the
same, and may commence an action in any court of competent jurisdiction for such
additional legal and equitable relief as it may deem necessary or appropriate to
recover damages incurred by reason of such conduct and to precluded continued
violation of this section.
     20. Certain Code Section 409A Matters. Notwithstanding anything in this
Agreement to the contrary, if, at the time of the Officer’s termination of
employment with the Bank, he is a “specified employee” within the meaning of
such term under Code Section 409A and the deferral of the commencement of the
payment or provision of any amounts or benefits to be paid or provided to him is
required, then the Bank will defer the commencement of the payment or provision
of such amounts or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to the Officer and without the payment of
any interest on the required deferrals) until the date that is six (6) months
following the Officer’s termination of employment (or the earliest date that is
permitted by Code Section 409A under the circumstances).
     The Officer acknowledges that final regulations under Code Section 409A
have been promulgated and that the terms of the Amended Employment Agreement, as
further amended by this Amendment #2, may be required to be amended, on or
before December 31, 2007, to comply therewith. Accordingly, the Officer agrees
to reasonably cooperate with the Bank in connection with any amendment required
by such Code section

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement, or caused it
to be executed, as of the date first above written.

                      SOVEREIGN BANK
 
                    By   /s/ SALVATORE RINALDI                  
(SEAL)
               
 
  Attest:                          
 
                              /s/ Salvatore J. Rinaldi   (SEAL)                
                Salvatore J. Rinaldi    

          Agreed to the 7th day of August, 2007.
 
        SOVEREIGN BANCORP, INC.
 
       
By
  /s/ Thomas J. McAuliffe    
 
 
 
Dir. of Human Resources    

17